Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 14-15, 17-20 were allowed in the office action mailed on 03/02/2022.
Claims 10 and 12-13 were objected in the office action mailed on 03/02/2022.
Applicant has incorporated objected claim 10 into claim 1, and claim 12 has been rewritten in independent form by incorporating claim 1.
This office action considers claims 1-9, 12-15, 17-20 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-9, 12-15, 17-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a vertical lower electrode provided on a bottom surface of the substrate…. wherein the light-emitting pattern comprises a lower semiconductor layer, an active layer, and an upper semiconductor layer that are sequentially stacked on the first reflection film,  wherein the substrate and the lower semiconductor layer are respectively a first conductivity type, wherein the upper semiconductor layer is a second conductivity type that is different from the first conductivity type, wherein the vertical lower electrode is electrically connected to the lower semiconductor layer through the substrate and the first reflection film, and wherein the passivation film directly contacts an upper surface of the upper semiconductor layer” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 12: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a seed semiconductor layer provided between the first reflection film and the substrate, the seed semiconductor layer comprising a lower region and a protrusion region protruding from an upper surface of the lower region in a direction normal to an upper surface of the substrate…. wherein the first reflection film is provided between the light-emitting pattern and the protrusion region, and wherein a side surface of the protrusion region is coplanar with the side surface of the first reflection film and the side surface of the light-emitting pattern” – as recited in claim 12, in combination with the remaining limitations of the claim.
Reason for allowance of claims 14-15, 17-20 was indicated in the office action mailed on 09/02/2021.
The most relevant prior art of references (US 20110204402 A1 – hereinafter Jeong) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20110204402 A1 – hereinafter Jeong) is considered pertinent to applicant's disclosure. See form PTO-892. Jeong discloses: 
a substrate (110; Fig. 1; [0022]); 
a light-emitting pattern (145) provided on the substrate (110); 
a first reflection film (162; “a second layer 162 formed on the first layer 161 to reflect the light emitted from the light emitting structure 145” – [0039]) provided between the light-emitting pattern (145) and the substrate (110); 
a second reflection film (170; [0045]; formed of Al. Note: Applicant’s specification in [0055] states – “the second reflection films 220 may include a p-type electrode material, for example, aluminum (Al) or silver (Ag)” – therefore, 170 meets the claim limitation) provided on a side surface (left side surface of 145) of the light-emitting pattern (145); and 
a passivation film (155; [0058]; “The protective member 155 includes material having electric insulation property” – [0059]) provided between the light-emitting pattern (145) and the second reflection film (170), 
wherein the second reflection film (170) is electrically connected to the light-emitting pattern (170 connected to 145 since 170 is on 145 and is formed of Al), and a portion of light generated from the light-emitting pattern is emitted through an upper surface of the light-emitting pattern after being reflected by at least one of the first reflection film and the second reflection film (that is, an incident light will reflect from 162, 170 and will emit through an upper surface of 145 since 162 and 170 are light reflecting layers as shown above), 
wherein the side surface (that is, left side surface of 145) of the light-emitting pattern is entirely surrounded by the second reflection film (the left side surface of 145 is surrounded by 170 – shown in Fig. 1. Note: claim requires “the side surface of the light-emitting pattern is entirely surrounded by the second reflection film” – the examiner has mapped “side surface” to be “left the side surface” of 145. Jeong’s left side surface of 145 is entirely surrounded by second reflection film 170 – see Jeong’s Fig. 1. Furthermore, applicant’s submitted drawings in Fig. 1 shows the left side surface of the light emitting pattern 300 is surrounded by the second reflection film 200 – which is exactly the same as Jeong’s left side surface of light emitting pattern 145 entirely surrounded by 170. Therefore, Jeong teaches the claimed limitation. Please also note that the claim does not require the both side surfaces of the light emitting pattern to be surrounded by the second reflection film), and 
wherein a side surface of the first reflection film (left side surface of 162) and the side surface of the light-emitting pattern are coplanar (left side surface of 162 and left side surface of 145 are coplanar as shown in Fig. 1).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 12 and 14 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 12, and 14 are deemed patentable over the prior art.
Claims (2-8), 13, and (15, 17-20) are allowed as those inherit the allowable subject matter from claims 1, 12, and 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898